Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 29, 2020

                                     No. 04-19-00808-CV

         IN THE INTEREST OF K.E.R., K.R.R., Q.A.R., AND M.C., CHILDREN

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-00816
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
        Appellee has filed a motion for an extension of time to file a brief. We grant the motion
and order appellee’s brief filed by February 10, 2020. This is an accelerated appeal of an order
in a suit for termination of the parent-child relationship that must be disposed of by this court
within 180 days of the date the notice of appeal was filed in the trial court. See Tex. R. Jud.
Admin. 6.2. Because of the time constraints governing the disposition of this appeal, further
requests for extensions of time will be disfavored.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court